Appeal by the defendant from a judgment of the County Court, Nassau County (Mogil, J.), rendered February 4, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The radio transmission providing a report of suspicious activity, coupled with a civilian witness’s description of the defendant’s location, and the defendant’s suspicious actions, coupled with Officer Anthony Repalone’s observation of the defendant who matched the description, gave rise to a reasonable suspicion that a crime had been committed, entitling the officer to briefly detain the defendant (see, CPL 140.50 [1]; People v Martinez, 80 NY2d 444; People v Leung, 68 NY2d 734; People v De Bour, 40 NY2d 210; People v Walker, 192 *490AD2d 734). The identification of the defendant by an accomplice as having participated in an attempted confidence scheme was sufficient to escalate the existing reasonable suspicion to probable cause (People v Johnson, 66 NY2d 398, 402).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Miller, Santucci and Joy, JJ., concur.